Order entered March 11, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01110-CV

               IN THE INTEREST OF S.R. & N.R., CHILDREN

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 87100

                                      ORDER

      Before the Court is appellee’s March 9, 2022 second motion for an extension

of time to file its brief. We GRANT the motion and extend the time to March 16,

2022. We caution appellee that further extension requests in this accelerated

appeal involving the termination of parental rights will be disfavored.


                                             /s/    ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE